Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2018

                                      No. 04-18-00607-CV

                           IN THE INTEREST OF S.A.M., ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02510
                          Honorable Susan D. Reed, Judge Presiding

                                         ORDER
        Appellant B.J.P. seeks to appeal from a final order terminating her parental rights. An
appeal from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405. The trial court
signed the final order of termination on August 7, 2018. Because this is an accelerated appeal,
the notice of appeal was due on August 27, 2018. See TEX. R. APP. P. 26.1(b) (requiring notice
of appeal to be filed within twenty days after the judgment is signed in an accelerated appeal);
see also TEX. FAM. CODE ANN. § 263.405(c) (filing of a motion for new trial does not extend the
appellate deadline). A motion for extension of time to file the notice of appeal was therefore due
on September 11, 2018. See TEX. R. APP. P. 26.3 (providing a fifteen-day grace period after the
deadline for filing notice of appeal). Appellant B.J.P. filed her notice of appeal on August 28,
2018, within the fifteen-day grace period allowed for filing a motion for extension of time to file
the notice of appeal; however, no motion for extension was filed. See TEX. R. APP. P. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant B.J.P. file, within ten (10) days from the date of
this order, a response presenting a reasonable explanation for failing to file the notice of appeal
in a timely manner. If appellant B.J.P. fails to respond within the time provided, her appeal will
be dismissed. See TEX. R. APP. P. 42.3(c).


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court